 
EXHIBIT 10.4
PARAMETRIC TECHNOLOGY CORPORATION
 
1997 NONSTATUTORY STOCK OPTION PLAN
 
1.    Purpose
 
The purpose of the Parametric Technology Corporation 1997 Nonstatutory Stock
Option Plan (the “Plan”) is to attract and retain key employees and consultants
of the Company and its Affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company.
 
2.    Definitions
 
“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.
 
“Board” means the Board of Directors of the Company.
 
“Committee” means one or more committees appointed by the Board to administer
the Plan or a specified portion thereof.
 
“Common Stock” or “Stock” means the Common Stock, $.01 par value, of the
Company.
 
“Company” means Parametric Technology Corporation.
 
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.
 
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.
 
“Nonstatutory Stock Option”—See Section 6(a).
 
“Option”—A Nonstatutory Stock Option.
 
“Participant” means a person selected by the Committee to receive an Option
under the Plan.



--------------------------------------------------------------------------------

 
3.    Administration
 
The Plan shall be administered by the Committee, provided that the Board may in
any instance perform any of the functions of the Committee. The Committee shall
have authority to adopt, alter and repeal such administrative rules, guidelines
and practices governing the operation of the Plan as it shall from time to time
consider advisable, and to interpret the provisions of the Plan. The Committee’s
decisions shall be final and binding.
 
4.    Eligibility
 
All employees and consultants of the Company or any Affiliate, capable of
contributing significantly to the successful performance of the Company, other
than any person who has irrevocably elected not to be eligible and any person
subject to Section 16 of the Exchange Act of 1934, as amended from time to time,
or any successor law, are eligible to be Participants in the Plan.
 
5.    Stock Available for Options
 
(a)    Amount.  Subject to adjustment under subsection (b), Options may be
granted under the Plan for up to 63,000,000 shares of Common Stock. If any
Option expires or is terminated unexercised or is forfeited or settled in a
manner that results in fewer shares outstanding than were granted, the shares
subject to such Option, to the extent of such expiration, termination,
forfeiture or decrease, shall again be available for grant under the Plan.
Common Stock issued through the assumption or substitution of outstanding grants
from an acquired company shall not reduce the shares available for grant under
the Plan. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
 
(b)    Adjustment.  In the event of any stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, or other transaction affecting the
Common Stock, then (subject in the case of Incentive Stock Options to any
limitation required under the Code) (i) the number and kind of shares in respect
of which Options may be granted under the Plan, (ii) the number and kind of
shares subject to outstanding Options, and (iii) the exercise price with respect
to any of the foregoing shall be proportionately adjusted to the extent required
equitably to preserve the benefits available hereunder, provided that the number
of shares subject to any Option shall always be a whole number, and if
considered appropriate, the Committee may make provision for a cash payment with
respect to an outstanding Option.
 
6.    Stock Options
 
(a)    Grant of Options.  Subject to the provisions of the Plan, the Committee
may grant options (“Nonstatutory Stock Options”) to purchase shares of Common
Stock that are not intended to be “incentive stock options” complying with the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”), or any successor provision. The Committee shall
determine the number of shares subject to each Option and the exercise price
therefor, which shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant.



2



--------------------------------------------------------------------------------

 
(b)    Terms and Conditions.  Each Option shall have a term no longer than ten
years from the date of grant and shall be exercisable at the time(s) and subject
to the terms and conditions set forth in the form of option certificate included
in Appendix I hereto or as the Committee may otherwise specify in the applicable
grant or thereafter. The Committee may impose such conditions with respect to
the exercise of Options, including conditions relating to applicable federal or
state securities laws, as it considers necessary or advisable.
 
(c)    Payment.  No shares shall be delivered pursuant to any exercise of an
Option until payment in full of the exercise price therefor is received by the
Company. Such payment may be made in whole or in part in cash or, to the extent
permitted by the Committee at or after the grant of the Option, by delivery of a
note or shares of Common Stock owned by the Participant or by retaining shares
otherwise issuable pursuant to the Option, in each case valued at their Fair
Market Value on the date of delivery or retention, or such other lawful
consideration, including a payment commitment of a financial or brokerage
institution, as the Committee may determine.
 
7.    Termination of Employment or Engagement
 
If the Optionholder’s status as an employee or consultant of (a) the Company,
(b) an Affiliate, or (c) a corporation (or parent or subsidiary corporation of
such corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason (voluntary or
involuntary) and the period of exercisability for a particular Option following
such termination has not been specified by the Board, each such Option then held
by that Participant shall expire to the extent not previously exercised ninety
(90)1 calendar days after such Participant’s employment or engagement is
terminated, except that—
 
(a)    If the Participant is on military, sick leave or other bona fide leave of
absence (such as temporary employment by the federal government), his or her
employment or engagement with the Company will be treated as continuing intact
if the period of such leave does not exceed ninety (90) days, or, if longer, so
long as the Participant’s right to reemployment or the survival of his or her
service arrangement with the Company is guaranteed either by statute or by
contract; otherwise, the Participant’s employment or engagement will be deemed
to have terminated on the 91st day of such leave.
 
(b)    If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.
 
(c)    If the Participant’s employment or engagement is terminated by reason of
his or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.

--------------------------------------------------------------------------------

1
 
(i) Effective November 15, 2001 the post termination exercisability period was
amended to be ninety (90) calendar days. Only those Options granted on or after
November 15, 2001 have this ninety (90) day post termination exercisability
period. The previous ten (10) day period remains in effect for all Options
granted prior to November 15, 2001.



3



--------------------------------------------------------------------------------

 
(d)    If the Participant’s employment or engagement is terminated by reason of
his or her becoming permanently and totally disabled, each Option then held by
the Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.
 
8.    General Provisions Applicable to Options
 
(a)    Limitations on Transferability.  Options shall not be transferable by the
recipient other than by will or the laws of descent and distribution and are
exercisable during such person’s lifetime only by such person or by such
person’s guardian or legal representative; provided that the Committee may in
its discretion waive such restriction in any case.
 
(b)    Documentation.  Each Option under the Plan shall be evidenced by a
written stock option certificate delivered to the Participant specifying the
terms and conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.
 
(c)    Committee Discretion.  Options may be granted alone, in addition to or in
relation to any other Option. The terms of each Option need not be identical,
and the Committee need not treat Participants uniformly. Except as otherwise
provided by the Plan or a particular Option, any determination with respect to
an Option may be made by the Committee at the time of grant or at any time
thereafter.
 
(d)    Dividends and Cash Options.  In the discretion of the Committee, any
Option under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Options under the Plan) currently
or deferred with or without interest, and (ii) cash payments in lieu of or in
addition to an Option.
 
(e)    Change in Control.  In order to preserve a Participant’s rights under an
Option in the event of a change in control (as defined by the Committee) of the
Company, the Committee in its discretion may, at the time an Option is granted
or at any time thereafter, take one or more of the following actions: (i)
provide for the acceleration of any time period relating to the exercise of the
Option, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the value that would have been received upon
the exercise of the Option had the Option been exercised upon the change in
control, (iii) adjust the terms of the Option in a manner determined by the
Committee to reflect the change in control, (iv) cause the Option to be assumed,
or new rights substituted therefor, by another entity, or (v) make such other
provision as the Committee may consider equitable to Participants and in the
best interests of the Company.



4



--------------------------------------------------------------------------------

 
(f)    Loans.  The Committee may authorize the making of loans or cash payments
to Participants in connection with the grant or exercise of any Option under the
Plan, which loans may be secured by any security, including Common Stock,
underlying such Option (provided that the loan shall not exceed the Fair Market
Value of the security subject to such Option), and which may be forgiven upon
such terms and conditions as the Committee may establish at the time of such
loan or at any time thereafter.
 
(g)    Withholding Taxes.  The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Options under the Plan no later than the date
of the event creating the tax liability. The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant. In the Committee’s discretion, the
Participant may pay any taxes due with respect to an Option in whole or in part
in shares of Common Stock, including shares retained from the Option creating
the tax obligation, valued at their Fair Market Value on the date of retention
or delivery.
 
(h)    Foreign Nationals.  Options may be granted to Participants who are
foreign nationals or employed outside the United States on such terms and
conditions different from those specified in the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable laws.
 
(i)    Amendment of Option.  The Committee may amend, modify or terminate any
outstanding Option in any respect, provided that the Participant’s consent to
such action shall be required unless the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant. In no event shall any issued and outstanding option be
repriced to a lower option price at any time during the term of such option,
without the prior affirmative vote of a majority of shares of stock of the
Company present at a stockholders meeting in person or by proxy and entitled to
vote thereon. Any amendment or repeal of this provision shall require the
affirmative vote of a majority of shares of stock of the Company present at a
stockholders meeting in person or by proxy and entitled to vote thereon.
 
9.    Miscellaneous
 
(a)    No Right To Employment.  No person shall have any claim or right to be
granted an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company (or Affiliate) to terminate any employee at any
time or otherwise change the terms of employment, including, without limitation,
the right to promote, demote or otherwise re-assign any employee from one
position to another within the Company or any Affiliate.
 



 



5



--------------------------------------------------------------------------------

 
(b)    Effect of Grant.  Participant shall not earn any Options granted
hereunder until such time as all the conditions put forth herein which are
required to be met in order to exercise the Option have been fully satisfied.
 
(c)    No Rights As Stockholder.  Subject to the provisions of the applicable
Option, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed under
the Plan until he or she becomes the holder thereof.
 
(d)    Amendment of Plan.  The Board may amend, suspend or terminate the Plan or
any portion thereof at any time.
 
(e)    Governing Law.  The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Massachusetts.
 
(f)    Complete Agreement.  The Plan constitutes the complete understanding of
the parties regarding the subject matter hereof and supersedes all prior
contemporaneous agreements of the parties, whether written or oral. This Plan
may be amended, altered, or modified only by a writing, specifying such
amendment, alteration or modification, signed by both parties.
 



6



--------------------------------------------------------------------------------

 
APPENDIX I
 
No.                     
     
                     Shares

 
PARAMETRIC TECHNOLOGY CORPORATION
1997 Nonstatutory Stock Option Plan
 
Non statutory Stock Option Certificate
 
Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below an option to purchase shares of Common
Stock, $0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 1997 Nonstatutory Stock Option Plan (the “Plan”) exercisable on the
following terms and conditions set forth below and those attached hereto and in
the Plan:
 
Name of Optionholder:     
    
                                                          
Address:
    
                                                          
      
                                                          
Social Security No.     
    
                                                          
Number of Shares:
    
                                                    
Option Price:     
      
                                                                             
                                              
    
                                                    
Date of Grant:     
    
                                                 

 
Exercisability Schedule: After
 
,          , as to              shares,
   
                        after
 
,          , as to              additional shares,
   
                        after
 
,          , as to              additional shares,
   
                        after
 
,          , as to              additional shares,
   
                        after
 
,          , as to              additional shares,
   
Expiration Date:     
     
                                                                              
  

 
provided that Optionee’s employment by the Company or by a parent or subsidiary
corporation of the Company, in the case of the employees, or consulting
arrangement, in the case of consultants, has not terminated at or prior to the
opening of business on the date discussed above and provided that this Option
may not be exercised as to any shares after the expiration of ten years from the
date of grant.
 
This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).
 
By acceptance of this Option and returning one signed copy to the Company, the
Optionholder agrees to the terms and conditions set forth herein and those
attached hereto and in the Plan.
 
Optionee hereby consents to the processing and transfer of all personal data
relating to him/her, including data relating to this option grant, by and
between the Company, its subsidiaries and certain outside vendors as may be
needed in the operation of the Company’s or its subsidiaries’ business.
 
OPTIONHOLDER
     
PARAMETRIC TECHNOLOGY CORPORATION
By:
         
By:
       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

                 



--------------------------------------------------------------------------------

 
PARAMETRIC TECHNOLOGY CORPORATION 1997 NONSTATUTORY STOCK OPTION PLAN
 
Nonstatutory Stock Option Terms And Conditions
 
1.    Plan Incorporated by Reference.  This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in this certificate have the meanings given to
them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Corporate Counsel of the Company.
 
2.    Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth on the face of this certificate.
 
3.    Exercisability Schedule.  This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. This Option may not be exercised as to any shares
after the Expiration Date.
 
4.    Method of Exercise.  To exercise this Option, the Optionholder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery or a payment commitment of a financial
or brokerage institution, as the Committee may approve. Promptly following such
notice, the Company will deliver to the Optionholder a certificate representing
the number of shares with respect to which the Option is being exercised.
 
5.    No Right To Employment.  No person shall have any claim or right to be
granted an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company (or Affiliate) to terminate any employee at any
time or otherwise change the terms of employment, including, without limitation,
the right to promote, demote or otherwise re-assign any employee from one
position to another within the Company or any Affiliate.
 
6.    Effect of Grant.  Participant shall not earn any Options granted hereunder
until such time as all the conditions put forth herein and in the Plan which are
required to be met in order to exercise the Option have been fully satisfied.
 
7.    Recapitalization, Mergers, Etc.  As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Common Stock, the
number and kind of shares subject to this Option and the exercise price
hereunder shall be equitably adjusted. If such transaction involves a
consolidation or merger of the Company with another entity, the sale or exchange
of all or substantially all of the assets of the Company or a reorganization or
liquidation of the Company, then in lieu of the foregoing, the Committee may
upon written notice to the Optionholder provide that this Option shall terminate
on a date not less than 20 days after the date of such notice unless theretofore
exercised. In connection with such notice, the Committee may in its discretion
accelerate or waive any deferred exercise period.
 
8.    Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable, during the Optionholder’s lifetime, only by the Optionholder.
The naming of a Designated Beneficiary does not constitute a transfer.
 
9.    Termination of Employment or Engagement.  If the Optionholder’s status as
an employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary) and the period
of exercisability for a particular Option following such termination has not
been specified by the Board, each such Option then held



--------------------------------------------------------------------------------

 
by that Participant shall expire to the extent not previously exercised ninety
(90) calendar days after such Participant’s employment or engagement is
terminated, except that—
 
(a)    If the Participant is on military, sick leave or other bona fide leave of
absence (such as temporary employment by the federal government), his or her
employment or engagement with the Company will be treated as continuing intact
if the period of such leave does not exceed ninety (90) days, or, if longer, so
long as the Participant’s right to reemployment or the survival of his or her
service arrangement with the Company is guaranteed either by statute or by
contract; otherwise, the Participant’s employment or engagement will be deemed
to have terminated on the 91st day of such leave.
 
(b)    If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.
 
(c)    If the Participant’s employment or engagement is terminated by reason of
his or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.
 
(d)    If the Participant’s employment or engagement is terminated by reason of
his or her becoming permanently and totally disabled, each Option then held by
the Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.
 
10.    Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.
 
11.    Payment of Taxes.  The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionholder. In the Committee’s discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Optionholder.
 
Adopted February 13, 1997